DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (2017/0221789).

    PNG
    media_image1.png
    332
    647
    media_image1.png
    Greyscale

As to claim 1, figure 4 [0014-0034]), Chen discloses:
1. A method comprising: forming a first passivation layer 20 (The multilayer substrate 20 includes dielectric layers which are equivalent to passivation layers.[0014]); forming a metal pad 22 over the first passivation layer 20; forming a planarization layer 32 comprising a planar top surface over the metal pad 22; patterning the planarization layer 32 to form a first opening, wherein a top surface of the metal pad 22 is revealed through the first opening; forming a polymer layer 40 extending into the first opening; and patterning the polymer layer 40 to form a second opening, wherein the top surface of the metal pad 22 is revealed through the second opening.  

As to claim 2, figure 4 [0014-0034]), Chen discloses:
2. The method of claim 1 further comprising: depositing a second passivation layer 30 on the metal pad 22, wherein the planarization layer 32 is deposited over the second passivation layer 30; and performing a planarization process on the planarization layer 32.  

As to claim 3, figure 4 [0014-0034]), Chen discloses:
3. The method of claim 2, wherein the planarization process is stopped when a first top surface of the second passivation layer 30 is revealed, and when a second top surface of the second passivation layer 30 is under the planarization layer 32.  

As to claim 4, figure 4 [0014-0034]), Chen discloses:
4. The method of claim 3, wherein the first top surface overlaps the metal pad 22.  

As to claim 5, figure 4 [0014-0034]), Chen discloses:
5. The method of claim 2, wherein the planarization process is stopped when an entirety of the second passivation layer 30 is under the planarization layer 32.  

As to claim 6, figure 4 [0014-0034]), Chen discloses:

6. The method of claim 1 further comprising: depositing a second passivation layer 30 on the metal pad 22, wherein the planarization layer 32 is deposited over the second passivation layer 30, and the planarization layer 32 is deposited as having the planar top surface and a non-planar bottom surface.  

As to claim 7, figure 4 [0014-0034]), Chen discloses:
7. The method of claim 6, wherein no planarization process is performed between the planarization layer 32 is deposited and the polymer layer 40 is dispensed.  

As to claim 8, figure 4 [0014-0034]), Chen discloses:
8. The method of claim 1 further comprising: after the forming the metal pad 22 and before the forming the planarization layer 32, probing the metal pad 22.  

As to claim 9, figure 4 [0014-0034]), Chen discloses:
9. The method of claim 1, wherein each of the first passivation layer 20 and the planarization layer 32 is an inorganic layer.  

As to claim 10, figure 4 [0014-0034]), Chen discloses:
10. A structure comprising: a first passivation layer 20; a metal pad 22 over the first passivation layer 20; a planarization layer 32 with at least a portion over the metal pad 22, wherein the planarization layer 32 comprises a planar top surface, and a non-planar bottom surface; a second passivation layer 30 over the metal pad 22 and the first passivation layer 20; and a polymer layer 40 comprising an upper portion over the planarization layer 32 and the second passivation layer 30, wherein the polymer layer 40 extends into an opening in the planarization layer 32 and the second passivation layer 30 to contact the metal pad 22.  

As to claim 11, figure 4 [0014-0034]), Chen discloses:
11. The structure of claim 10, wherein the planarization layer 32 is over the second passivation layer 30.  

As to claim 12, figure 4 [0014-0034]), Chen discloses:

12. The structure of claim 11 further comprising a conformal dielectric layer over the planarization layer 32, wherein the conformal dielectric layer and the planarization layer 32 are formed of different materials.  

As to claim 13, figure 4 [0014-0034]), Chen discloses:
13. The structure of claim 11, wherein the planarization layer 32 comprises a first top surface, and the second passivation layer 30 comprises a second top surface coplanar with the first top surface, and wherein a first portion of the second top surface overlaps the metal pad 22.  

As to claim 14, figure 4 [0014-0034]), Chen discloses:
14. The structure of claim 13, wherein a second portion of the second top surface is vertically offset from the metal pad 22.  

As to claim 15, figure 4 [0014-0034]), Chen discloses:
15. The structure of claim 10, wherein an entirety of the second passivation layer 30 is under the planarization layer 32.  

As to claim 16, figure 4 [0014-0034]), Chen discloses:
16. The structure of claim 10, wherein the planarization layer 32 is underlying the second passivation layer 30, and is in contact with the metal pad 22.  

As to claim 17, figure 4 [0014-0034]), Chen discloses:
17. The structure of claim 10, wherein the planarization layer 32 comprises a first edge facing the opening, and the second passivation layer 30 comprises a second edge facing the opening, and wherein the first edge and the second edge are vertically aligned to each other.  

As to claim 18, figure 4 [0014-0034]), Chen discloses:

18. A structure comprising: a first passivation layer 20; a conductive feature comprising a conductive via extending into the first passivation layer 20, and a conductive pad over the first passivation layer 20; a second passivation layer 30 comprising a first portion over and in contact with the first passivation layer 20, and a second portion over and in contact with the conductive pad 22, wherein the second portion comprises a first top surface; a planarization layer 32 over and in contact with the first portion of the second passivation layer 30, wherein the planarization layer 32 comprises a second top surface coplanar with the first top surface; and a polymer layer 40 comprising a portion over and contacting the conductive pad 22.  

As to claim 19, figure 4 [0014-0034]), Chen discloses:
19. The structure of claim 18, wherein an entirety of the planarization layer 32 is vertically offset from the conductive pad.  

As to claim 20, figure 4 [0014-0034]), Chen discloses:
20. The structure of claim 18, wherein the polymer layer 40 is in contact with both of the first top surface and the second top surface.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (2011/0186987) discloses a bump structure.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813